





Exhibit 10.2




DLJ Merchant Banking, Inc.

Eleven Madison Avenue

New York, NY 10010




June 15, 2007




PRIVATE AND CONFIDENTIAL

RG Tube Holdings LLC

c/o DLJ Merchant Banking Partners IV, L.P.

Eleven Madison Avenue

New York, New York 10010




RGCH Holdings Corp.

c/o DLJ Merchant Banking Partners IV, L.P.

Eleven Madison Avenue

New York, New York 10010




RathGibson, Inc.

c/o DLJ Merchant Banking Partners IV, L.P.

Eleven Madison Avenue

New York, New York 10010




Ladies and Gentlemen:

This Advisory Services Agreement (this “Agreement”) confirms our understanding
that RG Tube Holdings LLC (which, together with its subsidiaries and affiliates,
including, without limitation, RGCH Holdings Corp. (“RGCH Holdings”) and
RathGibson, Inc. (“RathGibson”) is hereinafter referred to as the “Company” or
“you”) has engaged DLJ Merchant Banking, Inc. and its affiliates, successors and
assigns, as appropriate (“DLJMB” or “we”), to act as its financial advisor, and
DLJMB has accepted such engagement, with respect to the matters described in
Section 1 below.

1.

Appointment.




The Company hereby appoints DLJMB as a financial advisor with respect to the
following services to the extent appropriate and requested by you:  (i)
assisting you in analyzing the Company’s operations and its historical
performance; (ii) assisting you in analyzing the Company’s future prospects;
(iii) assisting you with respect to future proposals for tender offers,
acquisitions, sales, mergers, financings, exchange offers, recapitalizations,
restructurings or other similar transactions; and (iv) assisting you in
preparing a strategic plan for the Company.





 

 

 







2.

Term and Termination.




(a)

The term of this Agreement shall commence upon the execution of this Agreement
and continue for a period of five (5) years (the “Engagement Period”).  The
Engagement Period will automatically renew for successive one (1) year terms,
unless either party delivers to the other party a written termination notice at
least thirty (30) business days prior to any scheduled renewal date.  




(b)

This Agreement may be terminated by DLJMB at any time upon written notice to the
Company or by the Company upon written notification of the consummation of a
Change of Control (as defined below) of the Company, RGCH Holdings or
RathGibson.  Upon any termination or expiration of this Agreement, DLJMB will be
entitled to prompt payment of all fees accrued but not paid prior to the
effective date of termination, including, but not limited to the Closing Fee,
Annual Fee and any Supplemental Fee (each as hereinafter defined), and
reimbursement of all out-of-pocket expenses as described below.  Except as
contemplated by the immediately preceding sentence, no termination fee, premium
or payment will be paid to DLJMB or its affiliates in connection with such
termination or expiration of this Agreement.  No termination of DLJMB’s
engagement hereunder shall affect (i) the Company’s obligations under Annex A
hereto or (ii) the provisions of Sections 4, 5, 6 or 7 of this Agreement.  As
used herein, a “Change of Control” means:  (x) the sale (in one transaction or a
series of transactions) of all or substantially all of the assets of the
Company, RGCH Holdings or RathGibson to a third party which is not an affiliate
of DLJMB; (y) a sale or issuance (in one transaction or a series of
transactions) of any securities resulting in more than 50% of the voting stock
of the Company, RGCH Holdings or RathGibson being held by a “person” or “group”
(as such terms are used in the Securities Exchange Act of 1934 (the “Exchange
Act”)) that does not include an affiliate of DLJMB; or (z) a merger or
consolidation of the Company, RGCH Holdings or RathGibson with or into another
person if following such merger or consolidation, more than 50% of the voting
stock of the Company, RGCH Holdings or RathGibson or the resulting entity is
held by a “person” or “group” (as such terms are used in the Exchange Act) that
does not include an affiliate of DLJMB; provided that any such event listed in
clauses (x), (y) or (z) above results in the inability of an affiliate of DLJMB
or the Company to elect a majority of the board of directors (or equivalent) of
the resulting entity.  




3.

Fees and Expenses.  As compensation to DLJMB for the services to be provided
hereunder, the Company agrees to pay DLJMB (or to such other person or entity as
directed by DLJMB) as follows:




(a)

A fee of $5,200,000 paid concurrently with the closing of the transactions
contemplated by that Stock Purchase Agreement, dated as of April 28, 2007, by
and among RG Tube Holdings LLC, RGCH Holdings Corp. and RGCH Holdings LLC (the
“Closing Fee”).





 

    Advisory Services Agreement

 










(b)

An annual financial advisory retainer of $1,000,000 (the “Annual Fee”), payable
in equal quarterly installments on the first business day of each calendar
quarter beginning after the date hereof and continuing through the date of
termination or expiration of this Agreement.  

(c)

In connection with any debt or equity financing or refinancing (“Subsequent
Transactions”) consummated during the term of this Agreement, at DLJMB’s
election, DLJMB shall be entitled to receive for services performed by DLJMB in
connection with such Subsequent Transaction a cash fee (each “Supplemental Fee”)
not to exceed the greater of (i) $500,000 or (ii) one percent (1%) of the
aggregate transaction value of such Subsequent Transaction (including, without
limitation, the amount of any indebtedness, preferred stock or similar items
assumed (or remaining outstanding)).  The amount of such Supplemental Fee (x)
shall be determined by the CEO of the Company and DLJMB in good faith after
taking into consideration, among other factors, the total value of the
Subsequent Transaction, and (y) shall not exceed the fee that would be payable
by the Company on an arms’-length basis for the applicable services as
determined by the CEO of the Company and DLJMB in good faith.  

(d)

In addition to the compensation to be paid pursuant to Sections 3(a), 3(b) and
3(c) above, promptly upon request by DLJMB from time to time, the Company shall
reimburse DLJMB for its reasonable out-of-pocket expenses incurred in connection
with its services hereunder, including, without limitation, the fees and
disbursements of its legal counsel, if any, and of any other advisor retained by
DLJMB, resulting from or arising out of this engagement.

4.

Information.  The Company shall furnish and make available to DLJMB all
financial and other information concerning the Company as DLJMB deems
appropriate in connection with the performance of the services contemplated by
this engagement and, in connection therewith, will provide DLJMB with reasonable
access to the Company’s officers, directors, employees, agents, accountants,
counsel and other representatives.  The Company acknowledges and confirms that
DLJMB (i) will rely solely on such information and information that is available
from public sources in the performance of the services contemplated by this
engagement without assuming any responsibility for independent investigation or
verification thereof, (ii) assumes no responsibility for the accuracy or
completeness of such information or any other information regarding the Company
and (iii) will not make any appraisal of any assets of the Company.  

5.

Indemnification.  As DLJMB will be acting on behalf of the Company in connection
with its engagement hereunder and as further consideration for DLJMB’s services
hereunder, the Company and DLJMB agree to the indemnity provisions and other
matters set forth in Annex A hereto, which Annex A is incorporated herein by
reference and an integral part hereof.  The terms and provisions of Annex A
shall survive any termination or expiration of this Agreement.





 

    Advisory Services Agreement

 










6.

Confidentiality.  No advice rendered by DLJMB, whether formal or informal, may
be disclosed, in whole or in part, or summarized, excerpted from or otherwise
referred to without DLJMB’s prior written consent.  To the extent consistent
with legal requirements, all information given to one party of this Agreement
(the “Recipient Party”) by the other party (the “Providing Party”), including,
without limitation, this Agreement, unless publicly available or otherwise
available to the Recipient Party without restriction or breach of any
confidentiality agreement, will be held by the Recipient Party in confidence and
will not, without the Providing Party’s prior written approval, be disclosed to
anyone other than the Recipient Party’s agents and advisors who require such
information to perform services for the Providing Party as contemplated by this
Agreement (and who agree to use such information only in connection with such
services) or used by such person for any purpose other than those contemplated
by this Agreement.  Each party hereto shall be responsible for violations of its
respective agents and advisors of the obligations set forth in this Section 6.  

7.

Miscellaneous.  




(a)

This Agreement and Annex A hereto contain the entire understanding of the
parties with respect to the subject matter hereof and supersede and take
precedence over all prior agreements or understandings, whether oral or written,
between DLJMB and the Company relating thereto.  




(b)

The Company has all requisite power and authority to enter into this Agreement
and the transactions contemplated hereby.  This Agreement has been duly and
validly authorized by all necessary action on the part of the Company and has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding agreement of the Company, enforceable in accordance with its terms.




(c)

In connection with this engagement, DLJMB is acting as an independent contractor
and not in any other capacity, with duties owing solely to the Company.

(d)

The validity and interpretation of this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of law rules).  All actions and proceedings arising out of or relating
to this Agreement shall be heard and determined exclusively in any New York
state or federal court sitting in the Borough of Manhattan in the City of New
York, to whose jurisdiction the Company hereby irrevocably submits.  The Company
hereby irrevocably waives any defense or objection to the New York forum
designated above.  Each of DLJMB and the Company, to the extent permitted by
law, on behalf of its respective equity holders and creditors, hereby knowingly,
voluntarily and irrevocably waives all right to trial by jury in any action,
suit, proceeding or counterclaim (whether based upon contract, tort or
otherwise) related to or arising out of the engagement of DLJMB pursuant to, or
the performance by DLJMB of the services contemplated by, this Agreement.





 

    Advisory Services Agreement

 










(e)

The prevailing party in any suit, action or proceeding arising out of or
relating to this Agreement shall be entitled to recover from the non-prevailing
party all of the attorney fees and other expenses the prevailing party may incur
in such suit, action or proceeding and in any subsequent suit to enforce a
judgment.

(f)

The benefits of this Agreement shall inure to the parties hereto, their
respective successors and assigns, and to the Indemnified Persons (as defined in
Annex A attached hereto) hereunder and their respective successors and assigns
and representatives, and the obligations and liabilities assumed in this
Agreement by the parties hereto shall be binding upon their respective
successors and assigns.

(g)

DLJMB is a full service securities firm with affiliates engaged in securities
trading and brokerage activities, as well as providing investment banking and
financial advisory services.  In the ordinary course of our trading and
brokerage activities, DLJMB or its affiliates may at any time hold long or short
positions, and may trade or otherwise effect transactions, for its or their
accounts or for the accounts of customers, in debt or equity securities of the
Company or other entities involved in any transaction contemplated by the terms
of this Agreement.  Nothing herein shall prevent DLJMB from engaging in future
transactions involving companies in a similar industry to the Company, whether
as advisor, investor or otherwise; provided that the Company’s confidential
information is not used in connection with such transactions.

(h)

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement
or Annex A hereto, which shall remain in full force and effect.








 

    Advisory Services Agreement

 
















We are delighted to accept this engagement and look forward to working with you
pursuant to the terms of this Agreement.  If this Agreement correctly sets forth
your understanding of the agreement between DLJMB and the Company with respect
to this engagement, please sign and return to us the enclosed copy of this
Agreement.  This Agreement signed by you shall constitute a binding agreement
between us as of the date first above written.

Very truly yours,

DLJ MERCHANT BANKING, INC.

By: /s/ Edward A. Johnson                 

Name:  Edward A. Johnson

Title:    Authorized Representative

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

RG TUBE HOLDINGS LLC

By: /s/ Edward A. Johnson                    

Name:  Edward A. Johnson

Title:    President





 

Advisory Services Agreement

 










ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

RGCH HOLDING CORP.

By: /s/ Harley B. Kaplan                    

Name:  Harley B. Kaplan

Title:    Chief Executive Officer  





 

    Advisory Services Agreement

 










ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

RATHGIBSON, INC.

By: /s/ Harley B. Kaplan                    

Name:  Harley B. Kaplan

Title:    President and Chief Executive Officer  





 

    Advisory Services Agreement

 
















ANNEX A

This Annex A is a part of and is incorporated into that certain Advisory
Services Agreement (together, the “Agreement”) dated June 15, 2007, by and
between RG Tube Holdings LLC (the “Company”) and DLJ Merchant Banking, Inc.
(“DLJMB”).

In further consideration of the engagement by the Company of DLJMB to act in the
capacities set forth in the Agreement, in the event that DLJMB or any of its
affiliates, the respective directors, officers, partners, agents or employees of
DLJMB or any of its affiliates, or any other person controlling DLJMB or any of
its affiliates (collectively, “Indemnified Persons”) becomes involved in any
capacity in any action, claim, suit, investigation or proceeding, actual or
threatened, brought by or against any person, including stockholders of the
Company, in connection with or as a result of the engagement or any matter
referred to in the engagement, the Company will reimburse such Indemnified
Person for its reasonable and customary legal and other expenses (including,
without limitation, the costs and expenses incurred in connection with
investigating, preparing for and responding to third party subpoenas or
enforcing this agreement or any related engagement agreement) incurred in
connection therewith as such expenses are incurred.  The Company will also
indemnify and hold harmless any Indemnified Person from and against, and the
Company agrees that no Indemnified Person shall have any liability to the
Company or its owners, parents, affiliates, security holders or creditors for,
any losses, claims, damages or liabilities (including actions or proceedings in
respect thereof) (collectively, “Losses”) related to or arising out of the
engagement or DLJMB’s performance thereof, except that this provision shall not
apply to any Losses that are finally determined by a court or arbitral tribunal
to have resulted primarily from the bad faith or gross negligence of DLJMB.

If such indemnification is for any reason not available or insufficient to hold
an Indemnified Person harmless, the Company agrees to contribute to the Losses
involved in such proportion as is appropriate to reflect the relative benefits
received (or anticipated to be received) by the Company, on the one hand, and by
DLJMB, on the other hand, with respect to the engagement or, if such allocation
is determined by a court or arbitral tribunal to be unavailable, in such
proportion as is appropriate to reflect other equitable considerations such as
the relative fault of the Company, on the one hand, and of DLJMB, on the other
hand; provided, however, that, to the extent permitted by applicable law, the
Indemnified Persons shall not be responsible for amounts which in the aggregate
are in excess of the amount of all fees actually received by DLJMB from the
Company in connection with the engagement.  Relative benefits to the Company, on
the one hand, and to DLJMB, on the other hand, with respect to the engagement
shall be deemed to be in the same proportion as (i) the total value received or
proposed to be received by the Company in connection with the transactions
contemplated by this Agreement, whether or not consummated, bears to (ii) all
fees actually received by DLJMB in connection with the engagement.  Relative
fault shall be determined, in the case of Losses arising out of or based on any
untrue statement or any alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, by reference to, among other
things, whether the untrue or alleged untrue statement of a





 

 

 










 




material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company to DLJMB and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act of
1933, as amended) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

Upon receipt by an Indemnified Person of actual notice of any pending or
threatened action claim, suit, investigation or proceeding (an “Action”) against
such Indemnified Person with respect to which indemnity may be sought under this
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure to so notify the Company shall not relieve the Company
from any liability which the Company may have on account of this indemnity or
otherwise, except to the extent the Company shall have been materially
prejudiced by such failure.  The Company shall, if requested by DLJMB, assume
the defense of any such Action including the employment of counsel reasonably
satisfactory to DLJMB.  Any Indemnified Person shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Person, unless:  (i) the Company has failed promptly to assume the
defense and employ counsel or (ii) the named parties to any such Action
(including any impleaded parties) include such Indemnified Person and the
Company, and such Indemnified Person shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or in addition to those available to the Company; provided that the Company
shall not in such event be responsible hereunder for the fees and expenses of
more than one firm of separate counsel in connection with any Action in the same
jurisdiction, in addition to any local counsel.  The Company will not, without
DLJMB’s prior written consent, settle, compromise, or consent to the entry of
any judgment in or otherwise seek to terminate any Action in respect of which
indemnification may be sought hereunder (whether or not any Indemnified Person
is a party therein) unless the Company has given DLJMB reasonable prior written
notice thereof and such settlement, compromise, consent or termination includes
an unconditional release of each Indemnified Person from any liabilities arising
out of such Action.  The Company will not permit any such settlement,
compromise, consent or termination to include a statement as to, or an admission
of, fault, culpability or a failure to act by or on behalf of an Indemnified
Person, without such Indemnified Person’s prior written consent.  No Indemnified
Person seeking indemnification, reimbursement or contribution under this
agreement will, without the Company’s prior written consent, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
Action referred to herein.

The Company’s obligations hereunder shall be in addition to any rights that any
Indemnified Person may have at common law or otherwise.  








 

 

 








